DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 8, 12 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/22/2022.
Applicant's election with traverse of Species A/C/E in the reply filed on 4/22/2022 is acknowledged.  Applicant alleges that claims 1-5, 10 and 13-16 are generic to all species. Examiner acknowledges the generic claims.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 recites the limitation "the first mating surface".  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the second mating surface".  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation of “a seal”, wherein it is unclear what “a seal” is referring to since the exact term “a seal” has already been recited   in the claim 7 from which the claim depends. Is the term “a seal” requiring that there are multiple “a seal” or is the term referring back to the previously recited term? Since the metes and bounds of the limitation cannot be ascertained, the limitation is indefinite , the claim is rendered indefinite and determined to be an antecedent basis issue. For examination purposes, the phrase has been interpreted as --the seal-- for clarity.
Claim 17 recites the limitation "the at least one cold plate".  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation of “a seal”, wherein it is unclear what “a seal” is referring to since the exact term “a seal” has already been recited   in the claim 18 from which the claim depends. Is the term “a seal” requiring that there are multiple “a seal” or is the term referring back to the previously recited term? Since the metes and bounds of the limitation cannot be ascertained, the limitation is indefinite , the claim is rendered indefinite and determined to be an antecedent basis issue. For examination purposes, the phrase has been interpreted as --the seal-- for clarity.
The remaining claims are rejected based on their dependency from a claim that has been rejected.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5,  10-11, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US 2020/0275583 in view of Wright US 20180209749 A1.
	Re claim 1, Lee et al. teach a cold plate comprising: a first frame including (11): a first frame body having a planar first base surface (111), an annular first mating surface (annotated fig), and at least one exterior sidewall (fig 3), wherein the first mating surface is spaced apart from the planar base surface and surrounds a first recess (annotated fig) in the first frame body, the first recess having a bottom (boundary meeting bottom plate area) and at least one interior sidewall (annotated fig), a first plurality of heat transfer fins (1121) positioned in the first recess, each heat transfer fin having a first edge thermally coupled to the bottom and a second edge positioned substantially at a plane defined by the first annular mating surface (fig 3), 
a second frame (12) including: a second frame body having a planar second base surface, an annular second mating surface, and at least one exterior sidewall, wherein the second mating surface is spaced apart from the second base surface and surrounds a second recess in the second frame body, the second recess having a bottom and at least one interior sidewall, a second plurality of heat transfer fins positioned in the second recess, each heat transfer fin having a second edge thermally coupled to the bottom of the second recess and a second edge positioned substantially at a plane defined by the second annular mating surface (exact same parts reflected for bottom plate 12, fig 3),  
Lee et al.  fail to explicitly teach details of the inlets/outlets.
Wright teach a first fluid channel positioned at the bottom of the first recess, and a first fluid port positioned in the at least one frame sidewall, the fluid port being fluidly coupled to the first fluid channel;
a second fluid channel positioned at the bottom of the second recess, and a second fluid port positioned in the at least one frame sidewall, the fluid port being fluidly coupled to the second fluid channel (106, 107 extending into both plate 111, 112) to provide inlet and outlet ports.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the inlets/outlets as taught by Wright in the Lee et al. invention in order to advantageously allow for advanced cooling with a circulation fluid.
 

    PNG
    media_image1.png
    602
    1066
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    693
    1152
    media_image2.png
    Greyscale



Re claim 2, Lee et al. teach  the second annular mating surface is positioned in sealing contact with the first annular mating surface so that the first recess and the second recess form a fluid chamber (figs).  
Re claim 3, Lee et al. teach the second edge of each heat transfer fin in the first plurality of heat transfer fins is in thermal contact with the second edge of a corresponding heat transfer fin in the second plurality of heat transfer fins, so that the first and second plurality of heat transfer fins form a plurality of fin channels in the fluid chamber (noting the fins are in thermal contact via fluid internal to the chamber, figs ).  
Re claim 4, Lee et al., as modified,  teach the first fluid port and the second fluid port are fluidly coupled via their fluid channels to the plurality of fin channels, wherein the first fluid port is an inlet port that delivers fluid to the first fluid channel and the second fluid port is an outlet port that extracts fluid from the second fluid channel (noting the instant combination of claim 1 meets the claim limitations, see para 18 secondary reference ).  
Re claim 5, Lee et al. teach  the first recess and the second recess are quadrilateral and the heat transfer fins in the first and second pluralities of heat transfer fins have one end positioned at one recess side- wall and another positioned at an opposite recess sidewall (noting the fins extends ).  
Re claim 10, Lee et al. teach the first frame and the second frame are identical in shape (figs).  
Re claim 11, Lee et al., as modified, teach the second frame is coupled to the first frame with the first port and the second port aligned on the same side of the cold plate, or the second frame is coupled to the first frame with the first port and the second port on different sides of the cold plate (see the rejection of claim 1, figs).  
Re claim 16, Lee et al. teach the first recess and the second recess are quadrilateral and the heat transfer fins in the first and second pluralities of heat transfer fins have one end positioned at one recess sidewall and another positioned at an opposite recess sidewall (figs).  


Claim(s) 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US 2020/0275583 in view of Wright US 20180209749 A1 and Boday US 20170043437 A1
	Re claim 13, Lee et al. teach a cooling system comprising: at least one cold plate wherein the at least one cold plate comprises: a first frame (11) including: a first frame body having a planar first base surface (111), an annular first mating surface (annotated fig), and at least one exterior sidewall (fig 3), wherein the first mating surface is spaced apart from the planar base surface and surrounds a first recess (annotated fig) in the first frame body, the first recess having a bottom and at least one interior sidewall (annotated fig), a first plurality of heat transfer fins (1121) positioned in the first recess, each heat transfer fin having a first edge thermally coupled to the bottom and a second edge positioned substantially at a plane defined by the first annular mating surface (fig 3), 
a second frame (12) including: a second frame body having a planar second base surface, an annular second mating surface, and at least one exterior sidewall, wherein the second mating surface is spaced apart from the second base surface and surrounds a second recess in the second frame body, the second recess having a bottom and at least one interior sidewall, a second plurality of heat transfer fins positioned in the second recess, each heat transfer fin having a second edge thermally coupled to the bottom of the second recess and a second edge positioned substantially at a plane defined by the second annular mating surface (exact same parts reflected for bottom plate 12, fig 3), 
Lee et al.  fail to explicitly teach details of the inlets/outlets.
Wright teach a fluid supply and a fluid return; at least one cold plate fluidly coupled to the fluid supply and the fluid return (noting fluid flowing through the inlet and outlet during operation naturally provides a supply and return) a first fluid channel positioned at the bottom of the first recess, and a first fluid port positioned in the at least one frame sidewall, the fluid port being fluidly coupled to the first flu- id channel; a second fluid channel positioned at the bottom of the second recess, and a second fluid port positioned in the at least one frame sidewall, the fluid port being fluidly coupled to the second fluid channel (106, 107 extending into both plate 111, 112) to provide inlet and outlet ports.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the inlets/outlets as taught by Wright in the Lee et al. invention in order to advantageously allow for advanced cooling with a circulation fluid.
Additionally, Boday teach a fluid supply and a fluid return; at least one cold plate fluidly coupled to the fluid supply and the fluid return (noting fluid flowing through the inlet and outlet during operation naturally provides a supply and return, fig 1) to employ he cold plate to cool servers.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the supply as taught by Boday in the Lee et al., as modified, invention in order to advantageously allow for advanced cooling with a circulation fluid in replication for multiple heat sources.




 

    PNG
    media_image2.png
    693
    1152
    media_image2.png
    Greyscale


    PNG
    media_image1.png
    602
    1066
    media_image1.png
    Greyscale

Re claim 14, Lee et al. teach   the second annular mating surface is positioned in sealing contact with the first annular mating surface so that the first recess and the second recess form a fluid chamber, and wherein the second edge of each heat transfer fin in the first plurality of heat transfer fins is in thermal contact with the second edge of a corresponding heat transfer fin in the second plurality of heat transfer fins, so that the first and second plurality of heat transfer fins form a plurality of fin channels in the fluid chamber (figs).  
Re claim 15, Lee et al., as modified,   the first fluid port and the second fluid port are fluidly coupled via their fluid channels to the plurality of fin channels, wherein the first fluid port is an inlet port that delivers fluid to the first fluid channel and the second fluid port is an outlet port that extracts fluid from the second fluid channel, and wherein the fluid supply delivers cool fluid and is fluidly coupled to the first fluid port and the fluid return extracts hot fluid and is fluidly coupled to the second fluid port (noting the fluid inlet and outlets provide fluid to the fin channels in the instant combination; noting the instant combination of claim 13 meets the claim limitations, see para 18 secondary reference).  


Claim(s) 6-9 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US 2020/0275583 in view of Wright US 20180209749 A1 further in view of Mullaney US 20130292383 A1.
Re claim 6, Lee et al. , as modified,  fail to explicitly teach the grooves.
Mullaney teach a first groove formed in the first mating surface and a second groove formed in the second mating surface (fig 38) to provide a seal space.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the grooves as taught by Mullaney in the Lee et al. , as modified, invention in order to advantageously allow for cost effective sealing (paras 2-3).
 
 Re claim 7, Lee et al. , as modified,  fail to explicitly teach the seal.
Mullaney teach the first groove and the second groove align with each other the first mating surface is mated to the second mating surface, and further comprising a seal (500’) positioned in the first groove and the second groove (fig 38) to provide a seal in the space.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the seal as taught by Mullaney in the Lee et al. , as modified, invention in order to advantageously allow for cost effective sealing (paras 2-3).
 Re claim 8, Lee et al. , as modified,  fail to explicitly teach the seal.
Mullaney teach the first and second grooves together form an H-shaped channel, and further comprising a seal with an H-shaped cross section positioned in the H-shaped channel (fig 38) to provide a seal in the space.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the seal as taught by Mullaney in the Lee et al. , as modified, invention in order to advantageously allow for cost effective sealing (paras 2-3).
Re claim 9, Lee et al. , as modified,  fail to explicitly teach the grooves.
Mullaney teach the first groove and the second groove do not align with each other the first mating surface is mated to the second mating surface, and further comprising a first seal positioned in the first groove and a second seal positioned in the second groove (fig 38, noting opposing opposite grooves which make the H shape have portion which are not aligned) to provide a seal in the space.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the grooves as taught by Mullaney in the Lee et al. , as modified, invention in order to advantageously allow for cost effective sealing (paras 2-3).

Re claim 17, Lee et al. , as modified,  fail to explicitly teach the grooves.
Mullaney teach the at least one cold plate further comprises a first groove formed in the first mating surface and a second groove formed in the second mating surface (fig 38) to provide a seal in the space.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the grooves as taught by Mullaney in the Lee et al. , as modified, invention in order to advantageously allow for cost effective sealing (paras 2-3).
Re claim 18, Lee et al. , as modified,  fail to explicitly teach the seal.
Mullaney teach the first groove and the second groove align with each other the first mating surface is mated to the second mating surface, and further comprising a seal (500’) positioned in the first groove and the second groove (fig 38) to provide a seal in the space.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the seal as taught by Mullaney in the Lee et al. , as modified, invention in order to advantageously allow for cost effective sealing (paras 2-3).
Re claim 19, Lee et al. , as modified,  fail to explicitly teach the seal.
Mullaney teach the first and second grooves together form an H-shaped channel, and further comprising a seal with an H-shaped cross section positioned in the H-shaped channel (fig 38) to provide a seal in the space.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the seal as taught by Mullaney in the Lee et al. , as modified, invention in order to advantageously allow for cost effective sealing (paras 2-3).
Re claim 20, Lee et al. , as modified,  fail to explicitly teach the grooves.
Mullaney teach the first groove and the second groove do not align with each other the first mating surface is mated to the second mating surface, and further comprising a first seal positioned in the first groove and a second seal positioned in the second groove (fig 38, noting opposing opposite grooves which make the H shape have portion which are not aligned) to provide a seal in the space.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the grooves as taught by Mullaney in the Lee et al. , as modified, invention in order to advantageously allow for cost effective sealing (paras 2-3).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US 2020/0275583 in view of Wright US 20180209749 A1 further in view of Edmunds US 20220110225 A1.
Re claim 12, Lee et al. , as modified,  fail to explicitly teach mounting channels.
Edmunds teach a mounting channel (annotated fig) extending through the first frame and the second frame to mount the cold plate to a heat source with the first base surface thermally coupled to the heat source (635) to place the heat sink in contact with a heat source.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include mounting channels as taught by Edmunds in the Lee et al. , as modified, invention in order to advantageously allow for cost effective sealing (paras 2-3).
Lee et al., as modified, fail to explicitly teach mounting channels.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a plurality of mounting channels extending through the first frame and the second frame to mount the cold plate to a heat source with the first base surface thermally coupled to the heat source to advantageously allow for cooling of multiple heat sources since it has been held that a mere duplication of the essential working parts involves only routine skill in the art. See MPEP 2144.04, section VI, part B.
 


a
    PNG
    media_image3.png
    596
    643
    media_image3.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 9,345,169 Bl, US 2022/0087062 Al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON A JONES whose telephone number is (571)270-1218. The examiner can normally be reached 7:30-5 M-F PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON A JONES/            Examiner, Art Unit 3763